EXAMINER’S COMMENT
Acceptance of foreign priority had been acknowledged in Applicant’s parent application, Serial No. 15320751.  Acceptance is repeated for this continuing application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C.119 (a)-(d). The certified copies had been filed in parent Korean Patent Applications No. 10-2014-0080251, 10-2014-0085344 and 10-2015-0035000 filed on June 27, 2014, July 8, 2014 and March 13, 2015, respectively.


/VLADISLAV Y AGUREYEV/           Examiner, Art Unit 2471             


/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471